*1012It is well settled that quitting in response to criticism by a supervisor or in anticipation of discharge does not constitute good cause for leaving one’s employment (see Matter of Follett [Commissioner of Labor], 87 AD3d 1233, 1234 [2011]; Matter of Hull [Commissioner of Labor], 77 AD3d 1012, 1013 [2010]; Matter of Santiago [Commissioner of Labor], 308 AD2d 674 [2003]; Matter of Bradley [Hudacs], 190 AD2d 949, 950 [1993]). Based upon this record, we find that the Board’s decision that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see Matter of Seiglar [Commissioner of Labor], 51 AD3d 1118, 1118 [2008]; Matter of Santiago [Commissioner of Labor], 308 AD2d at 674).
Spain, J.E, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.